Title: From Alexander Hamilton to William North, 26 September 1799
From: Hamilton, Alexander
To: North, William


Private
New York Sept. 26th. 1799
Dr. Sir

There is nothing to change or postpone the call for you to this City. Your presence is necessary. Several things wait for it. The whole machinery must be in motion. The disease here is wearing out and your Office is in a healthy part of the Town. But still I advise you to repair in the first instance to the encampment of the 12th. Regt. at West Chester and inform me of your being there. Do not tell my friends that I write to you from N. York.
